TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 8, 2022



                                      NO. 03-21-00579-CV


                                    Alvy Childress, Appellant

                                                 v.

    Travelers Indemnity Company, W&W-AFCO Steel LLC, and Texas Department of
                 Insurance Division of Workers Compensation, Appellees




    APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
  AFFIRMED IN PART; DISMISSED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the trial court’s February 26, 2021 order transferring venue and its

August 11, 2021 order granting the Division’s plea to the judgment. We dismiss the appeal of

the trial court’s order transferring venue and affirm the trial court’s order granting the Division’s

plea to the jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.